DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/354,724 was filed on 03/15/2019, and claims no prior priority.

Election/Restrictions
Applicant's election without traverse of Group I, species 4, in the reply filed on  07/05/2022 is acknowledged.  Claims 1-10 are examined, while claims 11-25 are withdrawn from examination.

Response to Amendment
Applicant’s amendment dated 07/05/2022, in which claims 11-25 were withdrawn, has been entered.

Information Disclosure Statement
No information disclosure statement (IDS) has presently been submitted.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 491, 409, 489, 413, 407, 491, 391, 305, and most other reference characters of at least figs 3A-4B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Cohen (US 10254499 B1), as evidenced by Yamakazi (US 20100255184 A1) and Green (US 20140014226 A1).
Regarding claim 1, Cohen discloses a needle dispenser (motorized syringe extruder having needle-like capillary extension, col 44 ln 15-40), comprising: 
a reservoir (body of extrudate, col 40 ln 9, which may be a filament spool, fig 9, and/or a heated internal tube, fig 120a); and 
a needle (motorized nozzle and capillary extension, fig 20) coupled to the reservoir, wherein a tip of the needle (capillary extension, col 44 ln 15-40) is comprised of a first material (flexible polyimide, col 44 ln 15-40), wherein a body of the needle (nozzle, fig 20) is coupled to the tip of the needle, the body comprising a second material (e.g. of PTFE, col 30 ln 50), 
wherein the first and second materials differ from each other (capillary extension of a more flexible material, col 44 ln 15-40), and 
wherein the needle comprises a plurality of channels (spaces alongside capillary, channels annotated fig 20; additionally heated fluid bubble channels col 24 ln 65; polymer flow channels col 20 ln 67, etc) extending along a length of the needle.

Regarding claim 2, Cohen discloses that wherein the first material is more compliant than the second material (capillary extension of a more flexible material, col 44 ln 15-40). 

    PNG
    media_image1.png
    580
    427
    media_image1.png
    Greyscale

Regarding claim 3, Cohen discloses that the first material comprises a rubber, a compliant polymer (flexible polyimide, col 44 ln 15-40), or a combination thereof.
Regarding claim 4, Cohen discloses that a core (bearings and brushings, col 126 ln 40-48) of the needle comprises a hydrophilic material (nylon, col 126 ln 40-48, which is understood to be hydrophilic, see Yamakazi para 0085).
Regarding claim 5, Cohen discloses a plurality of openings (viewing holes, fig 136a) through sidewall surfaces (housing) of the needle, wherein the plurality of openings expose portions of the core (bearings, brushes, etc are visible, fig 136a).
Regarding claim 6, Cohen discloses that an outer surface of the needle (outer surface, ann. Fig 20, of capillary portion of needle) comprises a hydrophobic material (PTFE, col 30 ln 50; polytetrafluoroethylene is also supplied under the brand name Teflon and is understood to be hydrophobic, see e.g. para 0085 of Green).
Regarding claim 7, Cohen discloses wherein a center line of the body of the needle is parallel to a center line of the body of the reservoir (capillary may be aligned with body of extrudate, fig 41a).
Regarding claim 8, Cohen discloses that a center line of the tip of the needle (center line of tip, fig 20) intersects the center of line of the body (axis F, fig 20) of the needle (when capillary extension is a bent tube or when printhead is moving, col 44 ln 15-40).
Regarding claim 9, Cohen discloses that a center of line of the tip of the needle is parallel to the center line of the body of the needle (when tip resumes a straight configuration or is forced to be straight when retracted, col 44 ln 15-40).
Regarding claim 10, Cohen discloses that the tip of the needle is tapered or flared (capillary flared at one or both ends, col 28 ln 53).

Claim(s) 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yamakazi (US 20100255184 A1).
Regarding claim 1, Yamakazi discloses a needle dispenser (application unit and head portions 407, fig 5b), comprising: 
a reservoir (516a-c); 
and a needle (601a-c and 602a-c, figs 6a-6b) coupled to the reservoir, wherein a tip of the needle (tip of rod 602a) is comprised of a first material (hydrophilic material such as nylon or PVA, para 0085), wherein a body of the needle is coupled (coupled via stoppers, fig 7A, 7B) to the tip of the needle, the body comprising a second material (hydrophobic material such as Teflon or PVDF, para 0085), 
wherein the first and second materials differ from each other, and 
wherein the needle comprises a plurality of channels (603a-c, fig 6a) extending along a length of the needle.

    PNG
    media_image2.png
    760
    538
    media_image2.png
    Greyscale

Regarding claim 2, Yamakazi discloses that the first material is more compliant than the second material (fig 6b, material of 602a bends but 601a does not; para 0087 rods of “very soft material”.)
Regarding claim 3, Yamakazi discloses that the first material comprises a rubber, a compliant polymer (PVA, para 0085), or a combination thereof.
Regarding claim 4, Yamakazi discloses that a core (upper part of rod 602a, fig 6b) of the needle comprises a hydrophilic material (whole rod is hydrophilic, para 0085).
	Regarding claim 6, Yamakazi discloses that an outer surface of the needle (outer walls of 601a-c) comprises a hydrophobic material (whole nozzle is hydrophobic material, para 0085).
Regarding claim 7, Yamakazi discloses a center line of the body of the needle is parallel to a center line of the body of the reservoir (516 vertical above all parts of 518, fig 5b).
Regarding claim 8, Yamakazi discloses that a center line of the tip of the needle intersects the center of line of the body of the needle (tip of 602a intersects 601a because it bends when needle moving, fig 6b).
Regarding claim 9, Yamakazi discloses that a center of line of the tip of the needle is parallel to the center line of the body of the needle (tip of 602a in line with 601a when needle not moving, fig 6a).
Regarding claim 10, Yamakazi discloses that the tip of the needle is tapered or flared (‘flared’ understood as ‘wider than the core’; fig 7a, tip of rod 706 may be spherical and therefore flared).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakazi (US 20100255184 A1) in view of Hyde (US 20150374929 A1.)
Regarding claim 5, Yamakazi does not explicitly disclose a plurality of openings through sidewall surfaces of the needle, wherein the plurality of openings expose portions of the core. 
However, openings are often provided in the sides of needles in order to enable cleaning, to provide gas exchange, to provide lubricant, or simply to dispense or collect material from the sides of the needle.  For example, Hyde discloses a plurality of openings (150, fig 2a, 4) through sidewall surfaces of a needle (110), wherein the plurality of openings expose portions of a core (206).  The pores 150 provide either for dispensing of lubricant, or vacuum removal of material around the needle, para 0120.  At least one of the head portions of Yamakazi could include sidewall surfaces having the pores of Hyde.  This would expose portions of the core (upper part of rod 602a, fig 6b Yamakazi), in order to permit suction or lubricant dispensing, when the lubricant is sufficiently small and hydrophobic to enter the pores.  In the combination, the head portion of Yamakazi would continue to function to dispense hydrophilic material, because this material would stick to the rod and be repelled from the remaining wall portions, as disclosed by Yamakazi at e.g. para 0085, while the pores of Hyde would continue to permit dispensing of hydrophobic solvents or sealants, as disclosed by Hyde at e.g. para 0110, 0116, etc.  Given this, one of ordinary skill in the art at the time of filing would have recognized that adding small pores in a hydrophobic sidewall would predictably result in permitting the passage of hydrophobic solvents.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.


    PNG
    media_image3.png
    783
    565
    media_image3.png
    Greyscale


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pham-van-diep US 20040187716 A1 discloses bendable or resilient tips for dispensing needles, e.g. fig 13.
Park US 20120061858 A1 discloses advantages for flaring the tip of a bendable needle for dispensing underfill in order to match the size of the space available for underfill, e.g. fig 4c.
Zubec US 20040099699 A1 discloses dispensing probes having openings in the side for reaching and filling areas not accessible for the tip of the needle, e.g. figs 1a, 1b.
Simion US 20110248046 A1 discloses gas venting dispensing needle systems with openings, e.g. fig 6, throughout. 
Nowak US 6444035 B1 discloses dispensing systems with bendable tips, e.g. fig 6.
Ganzer US 20200254476 A1 discloses surface grooves or channels on heating elements for needle dispensing systems, e.g. figs 3a, 3b
Miura US 20180061678 A1 discloses forming either or both of a needle core and sheath from either hydrophobic or hydrophilic materials, in order to facilitate cleaning via fluid dispensed from openings, e.g. fig 7.
Fugere US 7178745 B1 discloses a syringe barrel with grooved mixing core and openings along the sides to expose portions of the core, e.g. figs 4a-5b.
Bedell US 20120203142 A1 discloses luer locks (grooves or channels) around the barrel of a syringe tip, e.g. fig 3B.
Marlinski US 3933187 A discloses a syringe dispensing device with an extendable core made of a different material than the barrel, e.g. figs 3, 5.
Strecker US 20020100770 A1 discloses a needle dispensing device with removable tip 239 and multiple channels 231, 234, and threaded channels 252, fig 2.
Woods et. al., Jet Dispensing: The Underfill Solution, SMT, January 2005, available at http://www.satech8.com/wp-content/uploads/2017/09/Jet-Dispensing-The-Underfill-Solution.pdf , a copy of which is attached, discloses the use of ink and needle dispense jet printing to dispense underfill.
Nordson Flexible Tips Product Page, available at https://www.nordson.com/en/divisions/efd/products/dispense-tips/flexible-tips retrieved Aug 14, 2018, a copy of which is attached, discloses needle dispensing devices suitable for attaching directly to a barrel reservoir and having flexible tips and multiple channels (grooves of luer lock around main body of needle).

    PNG
    media_image4.png
    373
    468
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    261
    478
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    559
    730
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    791
    449
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    755
    465
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    576
    550
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    711
    519
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    751
    524
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    480
    481
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    375
    408
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    704
    512
    media_image14.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THS/
Examiner, AU 2817
	
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822